DETAILED ACTION
This office action is in response to amendment filed on Dec. 21, 2021.
Claims 1, 11, and 14 have been amended.
Claims 1, 2, and 5-15 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Waters et al. (US Pub. No. 20140208134 A1 hereinafter “Waters”), and in view of Sekine (US Pub. No. 20040015941 A1 hereinafter “Sekine”)
Per claim 1 (Currently Amended)
Waters discloses
A method, comprising: 
storing power delivery controller instructions in apparatus memory ([0003] “wherein the power delivery configuration comprises voltage and current settings, send a power delivery command to the PDC”)
storing the power delivery controller instructions in interface memory from the apparatus memory ([0031] “Table 1 shows an embodiment of host interface commands that may be employed by a host controller (e.g. host controller 320) to communicate with a PDC (e.g. PDC 310) in a USB PD system (e.g. USB PD system 300) to perform USB power delivery functionalities.”)
loading the power delivery controller instructions into embedded controller memory from the interface memory ([0024] “host controller 320 may be an embedded controller,…During a read command, host controller 320 may place a slave address, a command code, a read transaction type, and a data with variable lengths on the data line.  The read transaction may cause the host controller 320 and the PDC 310 to switch transmit and receive direction, thus allowing PDC 310 to place data on the data line.  The bus interface 360 may further comprise an alert signal to enable PDC 310 to notify host controller 320 when some events occur.”)
loading the power delivery controller instructions into host power delivery controller memory from the embedded controller memory ([0018] “Embodiments of the host interface for USB PD disclosed herein includes a set of commands for exchanging USB PD information between a host controller (e.g. an embedded controller) and a USB PDC.”)
updating a power delivery controller using the power delivery controller instructions from the host power delivery controller memory ([0028] “the host controller may send updated initialization parameters to the PDC.  At step 640, the PDC may save the parameters locally.  At step 650, the host controller may send an enable command to the PDC to activate the updated initialization parameters. [update a (PDC) power delivery controller]”)
Waters discloses updating a power delivery controller using the power delivery controller instructions from the host power delivery controller memory, but Waters does not disclose
Updating, while power is removed from an apparatus processor and the apparatus memory, a power delivery controller using the power delivery controller instructions from the host power delivery controller memory in response to an apparatus shutdown.
However, Sekine discloses
Updating, while power is removed from an apparatus processor and the apparatus memory ([0013] “a power management event including an instruction to update the firmware stored in the nonvolatile memory device and to power off or reboot the information-processing apparatus” & [0016] “in response to the power management event issued from the operating system when the operating system has completed the shutdown process, and then powering off or rebooting the information-processing apparatus.”[Sekine discloses power off from apparatus’s operating system respond to power is removed from an apparatus processor and the apparatus memory]), 
Updating a firmware using the firmware instructions from the firmware memory in response to an apparatus shutdown ([0015] “The method includes the steps of making an operating system execute a shutdown process, and issuing an instruction to update firmware stored in a nonvolatile memory device incorporated in the information-processing apparatus, after the operating system has completed the shutdown process”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Waters with teaching of Sekine to include Updating, while power is removed from an apparatus processor and the apparatus memory, a firmware using the firmware instructions from the firmware memory in response to an apparatus shutdown in order to provide an 

Per claim 2
The rejection of claim 1 is incorporated
Waters discloses accessing the power delivery controller instructions in the interface memory ([0003] “the power delivery command instructs the PDC to request a power capability of a USB port partner…”)
But Waters do not disclose
accessing the power delivery controller instructions in the interface memory in response to the apparatus shutdown.
However, Sekine discloses
accessing the firmware instructions in the interface memory in response to the apparatus shutdown ([0012] “responsive to the instruction to update the firmware, for updating the firmware after the operating system has completed the shutdown process.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Waters with teaching of Sekine to include accessing the firmware instructions in the interface memory in response to the apparatus shutdown in order to provide an information-processing apparatus capable of updating, in a more reliable manner, a firmware-updating method for use in the information-processing apparatus.

Per claim 5

Waters further discloses
sending, from a host power delivery controller, an information request to the power delivery controller, wherein the power delivery controller is a docking device power delivery controller ([0028] “At step 630, the host controller may send updated initialization parameters to the PDC [a docking device].  At step 640, the PDC may save the parameters locally.  At step 650, the host controller may send an enable command to the PDC to activate the updated initialization parameters.  Upon receiving the enable command, the PDC may operate according to updated initialization parameters.”)

Per claim 6
The rejection of claim 5 is incorporated
Waters further discloses
receiving information from the docking device power delivery controller ([0005] “The method further includes receiving a power delivery status, and a power delivery message from the PDC.”)

Per claim 9
The rejection of claim 1 is incorporated
Waters further discloses
updating the power delivery controller comprises sending the power delivery controller instructions to the power delivery controller from a host power delivery controller ([0028] “At step 650, the host controller may send an enable command to the PDC to activate the updated initialization parameters.  Upon receiving the enable command, the PDC may operate according to updated initialization parameters.”)

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Waters, and in view of Sekine and further view of Rantanen et al. (US Pub. No. 20070220186 A1 hereinafter “Rantanen”)
Per claim 7
The rejection of claim 6 is incorporated
Waters and Sekine do not disclose
the information comprises a device identifier and a power delivery controller instructions version.
But Rantanen discloses
the information comprises a device identifier and a power delivery controller instructions version ([0005] “The controller of the frequency converter is thus capable of checking on the basis of the hardware identifiers of the peripheral devices and of the version identifiers of the control programs”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Waters and Sekine and further including the information comprises a device identifier and a power delivery controller instructions version as taught by Rantanen in order to operate in the correct manner, the control programs stored in its peripheral devices must be compatible with each other and also compatible with the control program of the controller.


The rejection of claim 7 is incorporated
Rantanen further discloses
updating the docking device power delivery controller is performed in response to determining that the device identifier indicates compatibility with the power delivery controller instructions and in response to determining that a version of the power delivery controller85797757 20instructions is later than the power delivery controller instructions version from the docking device power delivery controller ([0016] “The update element 2 checks the hardware identifier received from the peripheral device and finds out on the basis of the compatibility table whether the device version of the peripheral device is such that the control program stored in the memory 4 for the peripheral device in question functions in this peripheral device.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Waters and Sekine and further including updating the docking device power delivery controller is performed in response to determining that the device identifier indicates compatibility with the power delivery controller instructions and in response to determining that a version of the power delivery controller85797757 20instructions is later than the power delivery controller instructions version from the docking device power delivery controller as taught by Rantanen in order to operate in the correct manner, the control programs stored in its peripheral devices must be compatible with each other and also compatible with the control program of the controller.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Waters, and in view of Sekine and further view of Daase et al. (US Pub. No. 20030154275 A1 hereinafter “Daase”)
Per claim 10
The rejection of claim 1 is incorporated
Waters and Sekine do not disclose
updating the power delivery controller comprises sending a command to install the power delivery controller instructions.
But Daase discloses
sending a command to install the power delivery controller instructions ([0091] “the control unit CONTR2 sends a control command to all those network elements of the network area TN on which the program code has been installed.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Waters and Sekine and further including sending a command to install the power delivery controller instructions as taught by Daase in order to control the software installation process by means of an installation management system is simplified and the user friendliness is increased.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Waters, and in view of Sekine.
Per claim 11 (Currently Amended)
Waters discloses

apparatus memory to store power delivery controller instructions ([0003] “wherein the power delivery configuration comprises voltage and current settings, send a power delivery command to the PDC”)
serial peripheral interface circuitry to store power delivery controller instructions in serial peripheral interface memory from the apparatus memory ([0031] “Table 1 shows an embodiment of host interface commands that may be employed by a host controller (e.g. host controller 320) to communicate with a PDC (e.g. PDC 310) in a USB PD system (e.g. USB PD system 300) to perform USB power delivery functionalities.”)
host power delivery controller circuitry to load the power delivery controller instructions into host power delivery controller memory from the embedded controller memory ([0018] “Embodiments of the host interface for USB PD disclosed herein includes a set of commands for exchanging USB PD information between a host controller (e.g. an embedded controller) and a USB PDC.”)
host power delivery controller circuitry to send the power delivery controller instructions to a docking device power delivery controller on a separate docking device in response to the embedded controller determining to proceed with the update ([0028] “FIG. 6 shows a protocol diagram of a re-initialization method 600 between a host controller (e.g. host controller 320) and a PDC (e.g. PDC 310) [a separate docking device] in accordance with various embodiments…At step 630, the host controller may send updated initialization parameters to the PDC [the docking device].  At step 640, the PDC may save the parameters locally.  At step 650, the host controller may send an enable command to the PDC to activate the updated initialization parameters.  Upon receiving the enable command, the PDC may operate according to updated initialization parameters.”)
embedded controller circuitry to load the power delivery controller instructions into embedded controller memory from the serial peripheral interface memory ([0024] “host controller 320 may be an embedded controller,…During a read command, host controller 320 may place a slave address, a command code, a read transaction type, and a data with variable lengths on the data line.  The read transaction may cause the host controller 320 and the PDC 310 to switch transmit and receive direction, thus allowing PDC 310 to place data on the data line.  The bus interface 360 may further comprise an alert signal to enable PDC 310 to notify host controller 320 when some events occur.”)
Waters does not disclose
while power is removed from an apparatus processor and the apparatus memory, determine whether to proceed with an update in response to detecting a shutdown of the apparatus.
But Sekine discloses
while power is removed from an apparatus processor and the apparatus memory, determine whether to proceed with an update in response to detecting a shutdown of the apparatus ([0015] “The method includes the steps of making an operating system execute a shutdown process, and issuing an instruction to update firmware stored in a nonvolatile memory device incorporated in the information-processing apparatus, after the operating system has completed the shutdown process” & [0016] “in response to the power management event issued from the operating system when the operating system has completed the shutdown process, and then powering off or rebooting the information-processing apparatus.”[Sekine discloses power off from apparatus’s operating system respond to power is removed from an apparatus processor and the apparatus memory])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Waters with teaching of Sekine to include while power is removed from an apparatus processor and the apparatus memory, determine whether to proceed with an update in response to detecting a shutdown of the apparatus in order to provide an information-processing apparatus capable of updating, in a more reliable manner, a firmware-updating method for use in the information-processing apparatus.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Waters, and in view of Sekine and further view of Rantanen.
Per claim 12
The rejection of claim 11 is incorporated
Waters and Sekine do not disclose
wherein the host power delivery controller circuitry is to request a device identifier and a power delivery controller instructions version from the docking device power delivery controller.
Rantanen discloses
the host power delivery controller circuitry is to request a device identifier and a power delivery controller instructions version from the docking device power delivery controller ([0005] “The controller of the frequency converter is thus capable of checking on the basis of the hardware identifiers of the peripheral devices and of the version identifiers of the control programs”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Waters and Sekine and further including the host power delivery controller circuitry  is to request a device identifier and a power delivery controller instructions version from the docking device power delivery controller as taught by Rantanen in order to operate in the correct manner, the control programs stored in its peripheral devices must be compatible with each other and also compatible with the control program of the controller.

Per claim 13
The rejection of claim 12 is incorporated
Rantanen further discloses
wherein the embedded controller circuitry is to determine to proceed with the update in a case that the device identifier matches a second device identifier associated with the power delivery controller instructions and in a case that the power delivery controller instructions version from the docking device power delivery controller is outdated by a version of the power delivery controller instructions ([0016] “The update element 2 checks the hardware identifier received from the peripheral device and finds out on the basis of the compatibility table whether the device version of the peripheral device is such that the control program stored in the memory 4 for the peripheral device in question functions in this peripheral device.”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Waters and Sekine and further including the embedded controller circuitry is to determine to proceed with the update in a case that the device identifier matches a second device identifier associated with the power delivery controller instructions and in a case that the power delivery controller instructions version from the docking device power delivery controller is outdated by a version of the power delivery controller instructions as taught by Rantanen in order to operate in the correct manner, the control programs stored in its peripheral devices must be compatible with each other and also compatible with the control program of the controller.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Noguchi et al. (US Pub. No. 20170003916 A1 hereinafter “Noguchi”) and in view of Sakuda (US Pub. No. 20070055970 A1 hereinafter “Sakuda”) and further view of Sekine.
Per claim 14 (Currently Amended)
Noguchi discloses
A docking device, comprising: 
docking device to send a device identifier and a code version in response to a request from a host [0058] “The device information transmitter 57 sends device information including the printer ID of the printer 2, the configuration of modules in the printer 2, and version information for the firmware of each included module, to the host device 1.”)

Sakuda discloses
power supply controller circuitry send instruction to power supply circuit ([0136] “outputs an instruction from the power supply controller 520 (shown in FIG. 2) to the power supply circuit 210 (shown in FIG. 2) to terminate the supply of power to the network unit 300 and the device unit 400.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Noguchi with teaching of Sakuda to include power supply controller circuitry send instruction to power supply circuit in order to provide power supply controller controls the power ON/OFF state of the controller then the firmware be updated when the power ON/OFF state of the controller is changed.
Sakuda discloses power delivery controller but Noguchi and Sakuda do not disclose
to install power delivery code from the host power delivery controller when a computing device that includes the host power delivery controller is shut down.
However, Sekine discloses
to install firmware from operating system when a computing device that includes the operating system is shut down ([0015] “The method includes the steps of making an operating system execute a shutdown process, and issuing an instruction to update firmware stored in a nonvolatile memory device incorporated in the information-processing apparatus, after the operating system has completed the shutdown process”
and while power is removed from a computing device processor and memory [0016] “in response to the power management event issued from the operating system when the operating system has completed the shutdown process, and then powering off or rebooting the information-processing apparatus.”[Sekine discloses power off from apparatus’s operating system respond to power is removed from an apparatus processor and the apparatus memory])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Noguchi and Sakuda and further including to install firmware from operating system when a computing device that includes the operating system is shut down and while power is removed from a computing device processor and memory as taught by Sekine in order to provide an information-processing apparatus capable of updating, in a more reliable manner, a firmware-updating method for use in the information-processing apparatus.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Noguchi and in view of Sakuda and Sekine and further view of Kang et al. (US Pub. No. 20080295087 A1 hereinafter “Kang”)
Per claim 15 
The rejection of claim 14 is incorporated
Sakuda discloses power supply controller firmware but Noguchi, Sakuda and Sekine do not disclose
replace a second power delivery code of the power delivery code version with the power delivery code of a later version.

replace a second code of the code version with the code of a later version ([0036] “a controller to replace the firmware code in the firmware storage unit with the new version of the firmware code located by the locator”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Noguchi, Sakuda and Sekine and further including replace a second code of the code version with the code of a later version as taught by Kang in order to execute a management program to upgrade the firmware of the electric appliance, and a controller to generate the search command signal to initiate a search for a new version of electric appliance firmware.


Response to Arguments
Applicant’s arguments filed on Dec. 21, 2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a)	In regard to independent claims 1, 11 and 14, applicant respectfully submits current amendment claims that cited references do not teach or suggest “updating while power is removed from an apparatus processor and the apparatus memory”.
Examiner’s response:
Examiner disagrees.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191